* Corpus Juris-Cyc. References: Appeal and Error, 3CJ, p. 1107, n. 57.
The record in this case does not contain an appeal bond, but on the record is a notation of Boulton, clerk of the circuit court: Cost of transcript, thirty dollars and forty-five cents, paid by appellants; *Page 373 
twenty dollars deposited with the clerk of the supreme court.
Section 24, Hemingway's Code of 1927 (section 49, Code of 1906), provides for appeal bond to be given in the sum of five hundred dollars, conditioned for payment of all costs of appeal in case the judgment or decree be affirmed as to such appellant; but, if appellant prepays the cost of the transcript, bond for the sum of one hundred dollars shall be sufficient, and in cases where super-sedeas is not desired, and the cost of transcript is not prepaid, if the clerk of the court, or any party to the suit, shall apprehend that the costs of the transcript of the record and appeal will exceed five hundred dollars, such clerk or party may apply to the court in which such suit shall have been decided, or to the judge or chancellor in vacation, and an order may be made by the court, judge, or chancellor, fixing the amount of such bond for costs of appeal.
Appeals are only allowed on the conditions prescribed by law; and the prepayment of the clerk's costs, and the deposit of twenty dollars with the clerk of this court, do not answer the requirements of the statute. Consequently, the appeal is dismissed.
Dismissed.